Citation Nr: 0602075	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the evidence of record indicates that there may 
be medical records, both VA and private, that are 
outstanding.  Specifically, it is noted that in September 
1994, the veteran reported having received treatment for his 
back in 1978 at the Brownwood Community Hospital.  Records 
from this hospital have not yet been obtained.  

In addition, during a hearing before the undersigned held in 
September 2005 as well as in prior statements, the veteran 
identified the following VA medical facilities as locations 
where he has received treatment: North Texas; Central Texas; 
South Texas; Big Spring; Albuquerque; Brownwood; and Temple.  
The RO has received the treatment records from Central Texas; 
Big Spring; Albuquerque; San Antonio; Kerrville; and Temple 
VA medical facilities.  The RO should ensure that any 
outstanding VA medical records, to include records from 
Brownwood, North Texas, and South Texas VA medical facilities 
are obtained and associated with the claims file.  

With regard to the treatment records from Temple VA Medical 
Center (VAMC), it is noted that in a statement received in 
July 1995, the veteran stated that his treatment records from 
Temple VAMC should date back to 1988.  The RO has made 
repeated requests for the veteran's VA medical records from 
Temple from 1988 to present.  The Temple VAMC records note 
that the veteran's excess volume (of VA medical records) was 
sent to the "FRC" in January 1992.  The VAMC has forwarded 
the veteran's records from 1992 and thereafter, but not prior 
to January 1992.  Though the RO did make a request for the 
earlier records, the records do not appear to have been sent.  
These records should be obtained and associated with the 
claims file.

Also in the July 1995 statement, the veteran reported that he 
appealed his discharge from service because he was denied 
medical attention.  It is not clear whether he was denied 
medical attention for his back or other disorders.  However, 
it is clear that he was initially issued a discharge under 
other than honorable conditions, and that this 
characterization was later upgraded to under honorable 
conditions.  The RO should take the appropriate measures to 
obtain any documents associated with the upgraded discharge, 
in the event that there is any pertinent medical information 
contained therein.  

With regard to notification under the Veterans Claims 
Assistance Act of 2000 (VCAA), it is noted that in October 
2002, the RO notified the veteran of the VCAA.  However, that 
letter did not notify him of the requirements to submit 
evidence within his possession, as well as specific 
information regarding which party is responsible for 
submitting what type of evidence.  An April 2003 letter to 
the veteran notified him of the additional provisions of the 
VCAA regarding the parties responsible for submitting each 
type of evidence; however, the portion of the letter that 
notified him of this additional information related to other 
claims.  Therefore, the Board requests that another VCAA 
compliance letter be sent to the veteran.  

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished with regard to the issue 
currently on appeal.  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate each 
claim.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence.  The claimant must be 
instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

2.  The RO should take the appropriate 
measures to obtain any documents 
associated with the veteran's upgraded 
discharge, and associate such records 
with the claims file.  

3.  The RO should take the appropriate 
measures to obtain any outstanding 
pertinent VA and private medical records.  
This should include records from the 
VAMCs in Brownwood, North Texas, South 
Texas, and records from Temple VAMC from 
1988 to January 1992; as well as records 
from the Brownwood Community Hospital 
from 1978.  If the veteran identifies any 
additional providers, or if the RO 
becomes aware of the existence of any 
additional evidence, appropriate steps to 
obtain such records should be undertaken.  
If, after making reasonable efforts, the 
RO cannot locate any records, the RO must 
specifically document what attempts were 
made to locate the records.  With regard 
to any government records that cannot be 
located, the RO must indicate in writing 
that further attempts to locate or obtain 
such government records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.  

4.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file, the 
RO should determine if any additional 
development, to include conducting a VA 
examination, is necessary.  If so, all 
such development should be accomplished.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

